Citation Nr: 1747042	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-14 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)), to include anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2016, the Veteran testified before the undersigned at a videoconference hearing in Milwaukee, Wisconsin.  A transcript of that hearing has been associated with the virtual file and reviewed. 

This case was previously before the Board in June 2016, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that it is unclear from the record whether the Veteran has a diagnosis of bipolar disorder during the period on appeal.  The Board acknowledges that the evidence reflects a current diagnosis of anxiety disorder.  Accordingly, and for the reasons set forth more fully below, the Board has recharacterized the Veteran's claim of service connection for bipolar II disorder more broadly as a claim for an acquired psychiatric disorder (other than PTSD, which is already service-connected), to include anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).



FINDING OF FACT

The competent and probative evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disorder (other than PTSD), to include anxiety disorder, had its onset in or is otherwise related to her period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the issue decided herein is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Veteran is competent to report symptoms and experiences observable by her senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for an acquired psychiatric disorder (other than PTSD), to include anxiety disorder, have been met.  

The Board notes that the Veteran is service connected for PTSD with a 30 percent disability rating, evaluated under Diagnostic Code (DC) 9411.  38 C.F.R. § 4.130 (2016).  Psychiatric disabilities are rated based on the General Rating Formula for Mental Disorders codified in 38 C.F.R. § 4.130, which establishes common rating criteria for all psychiatric disorders, including PTSD, anxiety disorder, depressive disorder, and bipolar disorder.  See 38 C.F.R. § 4.130, DCs 9400, 9411, 9432, 9434.  

In Clemons, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a psychiatric disorder should include all psychiatric disorders that are raised by the record.  23 Vet. App. at 5-6.  In light of this holding, a grant of service connection for one psychiatric disorder (in this case, PTSD), is effectively a grant of all diagnosed psychiatric disorder unless the evidence demonstrates that a separate rating is warranted.  See Amberman, 570 F.3d at 1381 (stating that two diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14).  

The record reflects diagnoses of PTSD, anxiety disorder, and bipolar disorder, as well as treatment for depressive symptoms.  See 07/28/2016 VBMS, C&P Exam.  

In July 2016, a VA examiner noted symptoms such as depression, anxiety, irritability/agitation, accelerated speech, increased thoughts, hyperactivity, distractibility, and fluctuating moods.  The examiner opined that it is not possible to differentiate which of the Veteran's symptoms are attributable to each psychiatric disorder, explaining that significant symptoms overlap, thus precluding differentiation of her mental health disorders.  The examiner further stated that there is no scientifically-validated way to parcel out the amount of impairment attributable to each disorder without resorting to mere speculation.  07/28/2017 VBMS, C&P Exam, p. 2.  The Board finds that the examiner reviewed the relevant sources of information and that her inability to offer an opinion in this regard is due to a limitation of knowledge in the medical community at large, not a limitation of the individual examiner.  

Accordingly, the Board finds that the weight of the competent and probative evidence is in favor of finding that there are no manifestations or symptoms of one psychiatric disorder that do not overlap with the others.  The evolving nature of the Veteran's mental health diagnoses supports the Board's finding that the symptoms are so intertwined that service connection for two separate psychiatric disorders is not appropriate.  

The Board acknowledges that in July 2016, a VA psychologist opined that the diagnosis of bipolar disorder is questionable.  07/28/2017 VBMS, C&P Exam, p. 1.  In fact, a September 2014 mental health note reflects the clinician's intent to remove the diagnosis of bipolar disorder.  02/09/2016 VBMS, CAPRI No. 2, p. 71.  However, as the Veteran's service-connected PTSD is effectively broadened to include all diagnosed psychiatric disorders with overlapping symptomatology, the question of whether the evidence demonstrates a diagnosis of bipolar disorder is effectively rendered moot.  In other words, the Veteran's symptoms (regardless of how they are characterized) are at least somewhat related to her currently service-connected psychiatric disorder.  See 38 C.F.R. § 3.310 (2016).  Therefore, service connection is warranted for all psychiatric disorders on appeal, regardless of how they are clinically identified.  

It is important for the Veteran to understand that this decision does not indicate that she is entitled to more compensation based on this award.  As previously discussed, multiple compensable ratings based on the same symptoms is prohibited.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  


ORDER

Service connection for an acquired psychiatric disorder (other than PTSD), to include anxiety disorder, is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


